Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2019

                                   No. 04-19-00704-CR

                                 James Burke JARREAU,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 5552
                      Honorable N. Keith Williams, Judge Presiding


                                      ORDER

       The State’s Motion for Extension of Time to File the State’s Brief is hereby GRANTED.
Time is extended to January 6, 2020.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ,
                                                  Clerk of Court